COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-05-439-CR
 
TIFFANY MARIE GREEN                                                        APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
             FROM THE 78TH
DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We
have considered appellant=s  AMotion To Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See  Tex. R. App. P. 42.2(a), 43.2(f).                                                                                                                 PER
CURIAM
 
PANEL
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
September 7, 2006




[1]See Tex. R. App. P. 47.4.